Case 6:19-cv-01275-WWB-LRH Document 12 Filed 12/12/19 Page 1 of 2 PageID 54



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


PATRICK AGERS,

                    Plaintiff,

v.                                                   Case No: 6:19-cv-1275-Orl-78LRH

KENCO SIGNS AND AWNING, LLC
and RAYMOND WEBB,

                    Defendants.
                                        /

                                        ORDER

      THIS CAUSE is before the Court on the parties’ Joint Motion for Approval of

Settlement (Doc. 10) filed on November 6, 2019. United States Magistrate Judge Leslie

R. Hoffman issued a Report and Recommendation (Doc. 11) on November 22, 2019, in

which she recommends that the parties’ motion be granted.

      After a de novo review of the record and noting that no objections were timely filed,

the Court agrees entirely with the analysis in the Report and Recommendation.

      Therefore, it is ORDERED and ADJUDGED as follows:

         1. The Report and Recommendation (Doc. 11) is ADOPTED and

             CONFIRMED and made a part of this Order.

         2. The Joint Motion for Approval of Settlement (Doc. 10) is GRANTED, and

             this case is DISMISSED with prejudice.

         3. The Clerk is directed to close this case.
Case 6:19-cv-01275-WWB-LRH Document 12 Filed 12/12/19 Page 2 of 2 PageID 55



      DONE AND ORDERED in Orlando, Florida on December 12, 2019.




Copies furnished to:

Counsel of Record




                                     2
